Per Curiam.
Plaintiff Eose Eivello was injured by falling into a ditch while she was alighting from one of defendant’s ears.
The rule to show cause goes only to the alleged excessive amount of the verdict, which was $2,500 for Eose Eivello» and $200 for her husband, Carman Eivello.
It is of no avail to discuss the injuries in detail. Sufficient to say that our examination of the record leads us to the conclusion that the award to the husband was not so exorbitant as to be disturbed; but that the amount awarded to Eose Eivello is excessive and should be reduced to $1,500. If the last named plaintiff will remit the excess of damages over the amount named, the rule will be discharged; if not, the verdict as to the damages awarded her will be set aside and a new trial awarded as to such damages; the verdicts standing good in all other respects.